                                                                                           FILED
                                                                                  2019 Dec-30 PM 03:04
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                            NORTHEASTERN DIVISION
ZELDA MENEFEE,                             )
                                           )
        Plaintiff,                         )
                                           )
v.                                         )   Case No.: 5:18-cv-1481-LCB
                                           )
CITY OF HUNTSVILLE BOARD OF                )
EDUCATION, et al.,                         )
                                           )
        Defendants.                        )

                                 MEMORANDUM

        The parties have filed a Joint Stipulation of Dismissal with Prejudice (Doc.

73). Parties may dismiss a lawsuit voluntarily by filing a stipulation of dismissal

signed by all parties who have appeared, except in suits involving class or derivative

actions, unincorporated associations, and receiverships. Fed. R. Civ. P.

41(a)(1)(A)(ii). None of these exceptions apply in this case.

        Because the parties have filed a joint stipulation of dismissal signed by all

parties who have appeared, the case was dismissed, with prejudice, immediately

upon filing. Love v. Wal-Mart Stores, Inc., 865 F.3d 1322, 1325 (11th Cir. 2017)

(holding that a joint stipulation of dismissal is “self-executing” and dismisses the

case upon proper filing)). The Clerk of Court is therefore DIRECTED to close this

case.

        DONE and ORDERED this December 30, 2019.
_________________________________
LILES C. BURKE
UNITED STATES DISTRICT JUDGE




    2
